Title: IV. Draft of a Model Treaty, 1784
From: Jefferson, Thomas
To: 


Draught of a treaty of Amity and Commerce between his Majesty the king of Denmark and Norway and the United States of America
The parties being willing to fix in a permanent and equitable manner the rules to be observed in the commerce they desire to establish between their respective countries, have judged that the said end cannot be better obtained than by taking the most perfect equality and reciprocity for the basis of their agreement. On these principles 
   
   I. Cases where both parties are in full peace.

, after mature deliberation they have agreed to the following articles.
Art. 1.
   
   Project & Counterproj. Art. 1. F. 1.

 There shall be a firm, inviolable and universal peace and sincere friendship between his majesty the King of Denmark  
   
   There shall be peace.

 and Norway his heirs, successors and subjects on the one part and the United States of America and their citizens on the other, without exception of persons or places.
  Art. 2.
   
   Proj. & Counterproj. Art. 2. Free intercourse and commerce for the Danes in America. F. 3.

 The subjects of his Majesty the king of Denmark and Norway may frequent all the coasts and countries of the United States of America and reside and trade there in all sorts of produce, manufactures and merchandize; and shall pay within the said United States no other or great duties, charges and fees whatsoever than the most favoured nation shall be obliged to pay: and they shall enjoy all the rights, privileges and exemptions in navigation and commerce which the most favoured nation does or shall enjoy.
  Art. 3.
   
   Proj. and Counterpr. 3 Free intercourse and commerce for Americans in the Danish domin. F. 4.

 In like manner the citizens of the United States of America may frequent the coasts and countries of his majesty the king of Denmark and Norway and reside and trade there in all sorts of produce, manufactures and merchandize: and shall pay in the dominions of his said Majesty no other or greater duties charges or fees whatsoever than the most favoured nation is or shall be obliged to pay: and they shall enjoy all the rights, privileges and exemptions in navigation and commerce which the most favoured nation does or shall enjoy.
Art. 4.
   
   Instructions May 17, 1784. Art. 1. Each party may carry for themselves and be privileged against […]

 More especially each party shall have a right to carry their own produce, manufactures and merchandize in their own vessels to any parts of the dominions of the other where it shall be lawful for all the subjects or citizens of that other freely to purchase them, and thence to take the produce, manufactures and merchandize of the other, which all the said citizens or subjects shall in like manner be free to sell them paying in both cases such duties, charges and fees only as are or shall be paid by the most favoured nation.
Art. 5.
   
   Project Art. 6 Each may transact their own business.

 All merchants, commanders of vessels and other subjects and citizens of each party shall have free liberty in all places within the dominion or jurisdiction of the other to manage their own business themselves or to employ whomsoever they please to manage the whole or any part thereof for them; and shall not be obliged to make use of any interpreter, broker or other person whatsoever, nor to pay them any salary or fees unless they chuse to make use of them. Moreover they shall not be obliged in loading or unloading their vessels to make use of those workmen who may be appointed by public authority for that purpose, but it shall be entirely free for them to load or unload them by themselves, or to make use of such persons in loading or unloading them as they shall think fit,  without paying any fees or salary to any other whomsoever: neither shall they be forced to unload any sort of merchandize into any other vessels, or to receive them into their own or to wait for their being loaded longer than they please;
Art. 6. That the vessels of either party loading within the ports or jurisdiction of the other may not be uselessly harrassed or detained, it is agreed that all examinations of goods required by the laws shall be made before they are laden on board the vessel and that there shall be no examination after, nor shall the vessel be searched at any time unless articles shall have been laden therein clandestinly and illegally, in which case the person by whose order they were carried on board, or who carried them without order, shall be liable to the laws of the land in which he is, but no other person shall be molested nor shall any other goods nor the vessel be seized or detained for that cause.
Art. 7.
   
   Proj. and Count. Art. 4. F. 6. 7. Mutual protection.

 Each party shall endeavour by all the means in their power to protect and defend all vessels and other effects belonging to the citizens or subjects of the other, which shall be within the extent of their jurisdiction by sea or by land, and shall use all their efforts to recover and cause to be restored to the right owners their vessels and effects which shall be taken from them within the extent of their said jurisdiction.
Art. 8.
   
   Proj. 14. Count. 16. Dutch treaty 20. Vessels not breaking bulk shall pay no duties. F. 26.

 The vessels of the subjects or citizens of either party coming on any coast belonging to the other but not willing to enter into port, or being entered into port and not willing to unload their cargoes or break bulk, shall have liberty to depart and to pursue their voyage without molestation and without being obliged to pay any duties, charges or fees whatsoever or to render any account of their cargo.
Art. 9.
   
   Count. 19. F. 18. Vessels wrecked or injured shall be assisted.

 When any vessel of either party shall be wrecked, foundered or otherwise damaged on the coasts or within the dominion of the other, their respective subjects or citizens shall receive, as well for themselves as for their vessels and effects the same assistance, which would be due to the inhabitants of the country where the damage happens and shall pay the same charges and dues only as the said inhabitants would be subject to pay in a like case: and if the operations of repair shall require that the whole or any part of their cargo be unladed, they shall pay no duties, charges or fees on the part which they shall relade and carry away.
Art. 10.
   
   Counterpr. 23. F. 11. Persons dying, their goods shall go [to] their representatives.

 The citizens or subjects of each party shall have power to dispose of their personal goods within the jurisdiction of the other by testament, donation or otherwise: and their representatives  being subjects or citizens of the other party shall succeed to their said personal goods, whether by testament or ab intestato, and may take possession thereof either by themselves or by others acting for them, and dispose of the same at their will, paying such dues only as the inhabitants of the country wherein the said goods are shall be subject to pay in like cases. And in case of the absence of the representative such care shall be taken of the said goods and for so long a time as would be taken of the goods of a native in like case until the lawful owner may take measures for receiving them, and if question shall arise among several claimants, to which of them the said goods belong, the same shall be decided finally by the laws and judges of the land wherein the said goods are. And
   
   Instrns. May 7. 1784. Art. 7.

 where on the death of any person holding real estate within the territories of the one party, such real estate would by the laws of the land descend on a citizen or subject of the other were he not disqualified by alienage, such subjects shall be allowed a reasonable time to sell the same and to withdraw the proceeds without molestation.
Art. 11.
   
   Count. 24. Liberty of conscience & the rights of […] Dutch treaty. Art. 4.

 The most perfect freedom of conscience and of worship is granted to the citizens or subjects of either party within the jurisdiction of the other without being liable to molestation in that respect for any cause other than an insult on the religion of others. Moreover when the subjects or citizens of the one party shall die within the jurisdiction of the other their bodies shall be buried in the usual burying grounds or other decent and suitable places, and shall be protected from violation or disturbance.
Art. 12.
   
   II. Cases where one party is engaged in War. Counterp. 7. Proj. 15. F. 23. Free vessels make free goods and persons. Enemy vessels make Enemy goods. Counterp 11. Proj. 9. F. 14.

 If one of the contracting parties should be engaged in war with any other power, the free intercourse and commerce of the subjects or citizens of the party remaining neuter with the belligerent powers shall not be interrupted. On the contrary in that case as in full peace the vessels of the neutral party may navigate freely to and from the ports and on the coasts of the belligerent parties, free vessels making free goods, insomuch that all things shall be adjudged free which shall be on board any vessel belonging to the neutral party although such things belong to an enemy of the other: and the same freedom shall be extended to persons who shall be on board a free vessel, although they should be enemies to the other party: unless they be souldiers in actual service of such enemy. On the other hand enemy vessels shall make enemy goods, insomuch that whatever shall be found in the vessels of an enemy shall be confiscated without distinction; except such goods and  merchandize as were put on board such vessel before the declaration of war; or within six months after it, which shall be free.
Art. 13.
   
   Portugal Art. 12. Instrns. May 7, 1784. Art. 5. Nothing shall be deemed contraband. Vide F. 24.

 And in the same case of one of the contracting parties being engaged in war with any other power, to prevent all the difficulties and misunderstandings that usually arise respecting the merchandize heretofore called Contraband such as arms, ammunition and military stores of every kind, no such articles carried in the vessels or by the subjects or citizens of one of the parties to the enemies of the other shall be deemed contraband so as to induce confiscation or condemnation and a loss of property to individuals. Nevertheless it shall be lawful to stop such vessels and articles and to detain them for such length of time as the captors may think necessary to prevent the inconvenience or damage that might ensue from their proceeding, paying however a reasonable compensation for the loss such arrest shall occasion to the proprietors: and it shall further be allowed to use in the service of the captors the whole or any part of the military stores so detained, paying the owners the full value of the same to be ascertained by the current price at the place of it’s destination.
Art. 14.
   
   French treaty. Art. 25. Vessels shall sail with Passports.

 And in the same case where one of the parties is engaged in war with another power, that the vessels of the neutral party may be readily and certainly known, it is agreed that they shall be provided with sea letters or passports which shall express the name, the property and burthen of the vessel, as also the name and dwelling of the master; which passports shall be made out in
   
   Counterp. 18

 good and due forms (to be settled by conventions between the parties whenever occasion shall require) and shall be renewed as
   
   Counterp. 18 Counterp. 8. F. 12.

 often as the vessel shall return into port; and shall be exhibited whensoever required as well in the open sea as in port. But if the said vessel be under convoy of one or more vessels of war belonging to the neutral party the simple declaration of the officer commanding the convoy that the said vessel belongs to the party of which he is shall be considered as establishing the fact and shall relieve both parties from the trouble of further examination.
Art. 15.
   
   Counterp. 10. F. 27. Armed vessels shall not approach those of […]. F. 15.

 And to prevent entirely all disorder and violence in such cases it is stipulated that when the vessels of the neutral party, sailing without convoy, shall be met by any vessel of war public or private of the other party, such vessel of war shall not approach within cannon shot of the said neutral vessel nor send more than two or three men in their boat on board the said same to examine her sea letters or passports. And all persons belonging to any vessel of war public or private who shall molest or injure in any manner  whatever the people, vessels or effects of the other party, 
   
   Art. 21. No Embargoes.

 shall be responsible in their persons and property for the damages and interest, sufficient security for which shall be given by all commanders of private armed vessels, before they are commissioned. Counterp.
  Art. 16.
   
   Art. 21. No Embargoes.

 It is agreed that the subjects or citizens of each of the contracting parties, their vessels and effects shall not be liable to any embargo or detention on the part of the other, for any military expedition or other public or private purpose whatsoever. And in all cases of seizure, detention, or arrest for debts contracted, or offences committed by any citizen or subject of the one party within the jurisdiction of the other, the same shall be made and prosecuted by order and authority of law only and according to the regular course of proceedings usual in such cases.
Art. 18.
   
   Counterp. 20. F. 19 Vessels in distress shall be received and protected.

 If the citizens or subjects of either party in danger from tempest, pirates, enemies, or other accident shall take refuge with their vessels or effects within the harbours or jurisdiction of the other, they shall be received, protected and treated with humanity and kindness, and shall be permitted to furnish themselves at reasonable prices with all refreshments, provisions, and other things necessary for their sustenance, health and accomodation and for the repair of their vessels.
Art. 19.
   
   Proj. 11. Counterp. 13. F. 17. 22. Armed vessels with their prizes may enter and depart freely.

 The vessels of war publick and private of both parties shall carry freely wheresoever they please the vessels and effects taken from their enemies without being obliged to pay any duties, charges or fees to officers of admiralty, of the customs, or any others nor shall such prizes be arrested, searched or put under legal process when they come to and enter the ports of the other party, but may freely be carried out again at any time by the captors to the places expressed in their commissions, which the commanding officer of such vessels shall be obliged to shew. But no vessel which shall have made prizes on the subjects of his most Christian majesty the king of France shall have a right of asylum in the ports or havens of the United States and if any such be forced therein by tempest or dangers of the sea they shall be obliged to depart as soon as possible, according to the tenor of the treaties existing between his most Christian majesty and the United States.
Art. 20.
   
   Proj. 13. Counterp. 15. F. 22. The citizens of neither shall act as privateers against the other.

 No citizen or subject of either of the contracting parties shall take from any power with which the other may be at war any commission or letter of marque for arming any vessel to act as a privateer against the other on pain of being punished as a pirate; nor shall either party hire, lend or give any part of their naval or  military force to the enemy of the other to aid them offensively or defensively against that other.
Art. 17.
   
   Proj. 10. Counterp. 12. F. 16. Vessels of either recaptured by the other shall be restored.

 If any vessel or effects of the neutral power be taken by an enemy of the other or by a pirate and retaken by that other, they shall be brought into some port of one of the parties and delivered into the custody of the officers of that port in order to be restored entire to the true proprietor as soon as due proof shall be made concerning the property thereof.
Art. 21.
   
   III. Cases where both parties shall be at war against a common enemy.

 If the two contracting parties should be engaged in war against a common enemy the following points shall be observed between them.
1st. If a vessel of one of the parties retaken by a privateer of the other shall not have been in possession of the enemy more than 
   
   Swed. 18. Recapture by a private vessel of war.

 twenty four hours, she shall be restored to the first owner, for one third of the value of the vessel and cargo: but if she shall have been more than twenty four hours in possession of the enemy she shall belong wholly to the recaptor.
2dly.
   
   Recapture by a public vessel of war.

 If in the same case the recapture were by a public vessel of war of the one party, restitution shall be made to the owner for one thirtieth part of the value of the vessel and cargo, if she shall not have been in possession of the enemy more than twenty four hours; and one tenth of the said value where she shall have been longer: which sums shall be distributed in gratuities to the recaptors.
3dly.
   
   Restitution when to be made.

 The restitution in the cases aforesaid shall be after due proof of property and surety given for the part to which the recaptors are entitled.
4thly.
   
   Vessels of war and their prizes to be received.

 The vessels of war public and private of the two parties shall be reciprocally admitted with their prizes into the respective ports of each: but the said prizes shall not be discharged nor sold there until their legality shall have been decided according to the laws and regulations of the state to which the captor belongs.
5thly.
   
   Each to regulate conduct of their own vessels.

 It shall be free to each party to make such regulations as they shall judge necessary for the conduct of their respective vessels of war public and private relative to the vessels which they shall take and carry into the ports of the two parties.
Art. 22.
   
   Proj. 4. 5. Count. 4. 5. Swed. 3. Dutch 5. Benefits of Convoy extended by each to the other F. 6. 7.

 Where the parties shall have a common enemy, or shall both be neutral, the vessels of war of each shall upon all occasions take under their protection the vessels of the other going the same course, and shall defend such vessels as long as they hold the same course against all force and violence in the same manner as they  ought to protect and defend vessels belonging to the party of which they are.
Art. 23.
   
   IV. Cases of War between the two Parties.

 If war should arise between the two contracting parties the merchants of either country then residing in the other shall be allowed to remain nine months to collect their debts and settle their affairs,
   
   Proj. 12. Count. 14. Instrns. 4. F. 19. War not to interrupt commerce husbandry &c nor to be exercised by private vessels.

 and may depart freely, carrying off all their effects without molestation or hinderance: and all women and children, scholars of every faculty, cultivators of the earth, artizans, manufacturers and fishermen, unarmed, and inhabiting unfortified towns, villages, or places; whose occupations are for the common subsistence and benefit of mankind, shall be allowed to continue their respective employments, and shall not be molested in their persons nor shall their houses or goods be burnt or otherwise destroyed, nor their fields wasted by the armed force of the enemy into whose power, by the events of war, they may happen to fall: but if any thing is necessary to be taken from them for the use of such armed force, the same shall be paid for at a reasonable price. And all merchant and trading vessels employed in exchanging the products of different places and thereby rendering the necessaries, conveniences and comforts of human life more easy to be obtained and more general shall be allowed to pass free and unmolested. And neither of the contracting powers shall grant or issue any commission to any private armed vessels empowering them to take or destroy such trading vessels or interrupt such commerce.
Art. 25.
   
   Proj. 18. Count. 22. F. 29. Consuls allowed.

 The two contracting parties grant to each other the liberty of having each in the ports of the other, consuls, vice consuls, agents and commissaries of their own appointment; whose functions shall be regulated by particular agreement whenever either party shall chuse to make such appointment.
Art. 27.
   
   Count. 25. F. 31. Ratification requisite.

 His Majesty the king of Denmark and Norway and the United States of America agree that this treaty shall be in force during the term of years from the exchange of ratifications, 
   
   Term for Exchange of ratification. F. 31

 and if the expiration of that term should happen during the course of a war between them, then the articles before provided for the regulation of their conduct during such a war shall continue in force until the conclusion of the treaty which shall reestablish peace: and that this treaty shall be ratified on both sides and the ratifications exchanged within one year from the day of it’s signature.
Art. 24.
   
   Prisoners of war to be well used

 And to prevent the destruction of prisoners of war by sending them into distant and inclement countries, or by crowding them into close and noxious places, the two contracting parties  solemnly pledge themselves to each other and to the world that they will not adopt any such practice, that neither will send the prisoners whom they may take in war from the other into the East Indies or any other parts of Asia or Africa; but that they shall be placed in some part of their dominions in Europe or America, in wholsome situations, that they shall not be confined in dungeons, prisonships, nor prisons, nor be put into irons, nor bound, nor otherwise restrained in the use of their limbs, that the officers shall be enlarged on their paroles within convenient districts and have comfortable quarters, and the common men be disposed in cantonments open and extensive enough for air and exercise, and lodged in barracks as roomly and good as are provided by the party in whose power they are for their own troops, that the officers shall also be daily furnished by the party in whose power they are with as many rations and of the same articles and quality as are allowed by them either in kind or by commutation, to officers of equal rank in their own army, and all others shall be daily furnished by them with such ration as they allow to a common souldier in their own service: the value whereof shall be paid by the other party on a mutual adjustment of accounts for the subsistence of prisoners at the close of the war: and the said accounts shall not be mingled with, or set off against any others, nor the balances due on them be witheld as a satisfaction, or reprisal for any other article, or for any other cause real or pretended whatever: that each party shall be allowed to keep a commissary of prisoners of their own appointment with every separate cantonment of prisoners in possession of the other, which commissary shall see the prisoners as often as he pleases, shall be allowed to receive and distribute whatever necessaries may be sent to them by their friends, and shall be free to make his reports in open letters to those who employ him. But if any officer shall break his parole, or any other prisoner shall escape from the limits of his cantonment, after they shall have been designated to him, such individual officer or other prisoner shall forfeit so much of the benefit of this article as provides for his enlargement on parole or cantonment. And it is declared that neither the pretence that war dissolves all treaties, nor any other whatever shall be considered as annulling or suspending this and the next preceding article, but on the contrary that the state of war is precisely that for which they are provided, and during which they are to be as sacredly observed as the most acknowledged articles in the law of nature or nations.
26.
   
   F. 2. Instrns. May 7, 1784.

 If either party shall hereafter grant to any other nation any 

   
   Art. 1. Future favors in trade

 particular favour in navigation or commerce, it shall immediately become common to the other party, freely where it is freely granted to such other nation, or on yeilding the compensation where such other nation does the same.
